Citation Nr: 0619089	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-28 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
August 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for astigmatism and 
presbyopia, bilateral hearing loss, and tinnitus.  

The issues of service connection for hepatitis C and a left 
ankle injury were also subjects of the Statement of the Case 
provided to the veteran.  The Board construes the veteran's 
statement of August 25, 2004, which is considered in lieu of 
a substantive appeal, as limiting the appeal to those issues 
listed on the preceding page.  Accordingly, only those issues 
will be addressed herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to this appeal.  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran maintains that his current hearing loss and 
tinnitus are related to in service acoustic trauma.  In this 
regard, the veteran maintains that while aboard the U.S.S. 
MISSISSINEWA he was assigned a combat duty station in 
communications at the gunnery station (the 5/54 gun mounts).  
He has stated that in this capacity he stood between two gun 
mounts that were repeatedly firing shells with only Sound-
Powered headphones for protection.     

The veteran's DD Form 214N, Report of Separation from Active 
Duty, reflects that the veteran primary specialty in service 
was equivalent to that of a clerk.  An October 2002 VA 
audiological report notes the veteran's report of a 
longstanding history of left-sided tinnitus attributable to 
removing the left headphone in service to listen to 
instruction.  Audiological evaluation showed that the veteran 
suffers from normal to moderately severe sensorineural 
hearing loss in the right ear and normal to severe 
sensorineural hearing loss in the left ear.  

The veteran's service medical records show that in January 
1972, two months after entering service, the veteran 
underwent a visual screening at a service department 
optometry clinic and was found to have excessive cylindrical 
correction.  In February 1974, high astigmatism, left eye was 
diagnosed.  When examined in July 1975, the veteran reported 
that he felt that his vision in the left eye was decreasing.  
He reported that he had worn contact lenses for two years 
prior to boot camp and that in boot camp wore prescribed 
glasses.  He said that he was unable to wear these glasses 
and went without correction for two years.   Following 
examination high conical cylinder left eye with no classical 
signs of keratoconus and bilateral amblyopia were diagnosed.  
In July 1975, the examiner noted that the veteran had a 
several year history of progressive vision loss bilaterally 
that had become most pronounced over the prior 5-6 months.  
Following examination, probable early keratoconus was the 
diagnostic impression rendered.  On the veteran's medical 
examination for service separation in July 1975 right eye 
visual acuity, at distant vision, was 20/30.  Left eye visual 
acuity, at distant vision, was 20/200+.

When examined by VA in September 2002, uncorrected vision in 
the veteran's right eye was 20/30.  Uncorrected vision in the 
left eye was 20/60.  Compound astigmatism and presbyopia were 
diagnosed.  

The veteran maintains that his vision problems either began 
in service, or any preexisting vision problems were 
aggravated in service.  The Board observes that a 
comprehensive VA ophthalmologic examination has not as yet 
been afforded to the veteran.  It is unclear to the Board 
whether the veteran's variously diagnosed eye problems are 
the result of trauma, or are congenital or developmental in 
nature.  Furthermore, if the eye problems are congenital or 
developmental in nature, it is unclear whether the eye 
problems are defects or diseases.  

Congenital or developmental defects (and refractive errors of 
the eyes) may not be service connected, as they are not 
diseases or injuries under the law. 38 C.F.R. § 3.303.  The 
General Counsel of the VA has noted, however, in a 
precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability. O.G.C. Prec. 82-90, 
55 Fed. Reg. 45,711 (1990). 

Under the circumstances, the Board considers that an 
examination would be helpful to the resolution of the issue 
on appeal.  In view of the above the Board finds that 
specialized VA examinations are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for the disabilities in issue, 
which have not been previously submitted.  

3.  A VA examination should be conducted 
by a specialist in ear disorders (M.D.) 
in order to determine the nature, 
severity and etiology of the veteran's 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner prior to the examination.  In 
addition to an audiological examination, 
any other tests deemed necessary should 
be performed.  The examiner is requested 
to obtain a detailed in-service and post 
service history of noise exposure.  A 
complete medical explanation of the 
findings should be recorded.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the veteran's 
hearing loss and tinnitus are related to 
the veteran's military service.  
Specifically, is it more likely than not 
that the hearing loss would be due to 
noise exposure during service or is 
hearing loss more likely due to other 
pathology such as advancing age or ear 
disease.  A complete rational for any 
opinion expressed should be included in 
the report.

4. The veteran should be afforded a 
special VA ophthalmologic examination to 
evaluate the current nature and etiology 
of any eye disorder. The purpose of the 
examination is to determine nature and 
etiology of any eye disorder(s) present 
and whether such eye disorder(s) present 
is/are acquired or congenital/ 
developmental in nature. The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review prior to the examination. The 
examiner is requested to identify any 
refractive error present.  In conjunction 
with a review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that any current eye 
disability is related to service. The 
examiner should also determine the 
etiology of any eye problem present, 
noting whether such disability is the 
result of trauma, or is congenital or 
developmental in nature and, if so, the 
approximate date of onset of such 
disorder.  

If it is determined that the eye problems 
is congenital or developmental in nature, 
the physician is to indicate whether the 
disorder is a congenital or developmental 
defect or a disease and, if appropriate, 
whether such disorder underwent an 
increase in severity during service.  
Adequate reasons and bases are to be 
provided with the opinion.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include all evidence received since the 
August 2004 statement of the case.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


